t c memo united_states tax_court bassett h brown and marcela m brown petitioners v commissioner of internal revenue respondent docket no filed date ps attempted to amend year return to add loss from business reported on schedule c profit or loss from business r did not accept amended_return but made positive adjustment to year income to reflect gross_receipts shown for that business r disallowed expenses shown but not gross_receipts reported on year schedule c held ps failed to prove error in year adjustment or year expenses beyond those agreed to by r held further ps failed to prove year expenses or that ps erroneously reported year gross_receipts held further accuracy-related_penalties sustained wilfred i aka for petitioners halvor r melom kimberly a santos kathryn a meyer and debra ann bowe for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency notice respondent determined deficiencies of dollar_figure and dollar_figure in petitioners' and federal_income_tax respectively and accuracy-related_penalties of dollar_figure and dollar_figure for those years respectively the parties have entered into a stipulation of settled issues and the issues remaining for decision are whether petitioners reported in error for each year certain items of income and expense and the accuracy- related penalties unless otherwise stated all section references are to the internal_revenue_code_of_1986 as amended and as in effect for and and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar findings_of_fact by stipulation of facts supplemental stipulation of facts and second supplemental stipulation of facts the parties have stipulated certain facts and the authenticity of certain documents the facts stipulated are so found and the documents stipulated are accepted as authentic petitioners petitioners resided in california when they filed the petition petitioner husband dr brown is a physician central neighborhood medical group llc central neighborhood medical group llc cnmg llc is an entity that pursuant to sec_301_7701-3 proced admin regs is disregarded as an entity separate from its owner for tax purposes the entity's business is treated as a proprietorship and the entity's owner is considered the proprietor dr brown is the sole member ie the owner of cnmg llc there are exhibits attached to the second supplemental stipulation of facts for which we held the record open and which were received after the trial of this case was completed exhibit 33-j analyzes expenditures made by cnmg llc from one of its bank accounts in it shows that cnmg llc expended dollar_figure from that account in the parties stipulate that of that dollar_figure dollar_figure is clear business_expense s paid_or_incurred in carrying_on_a_trade_or_business deductible by petitioners as expenses on schedule c profit or loss from business for petitioners' tax returns petitioners are calendar_year taxpayers they made a joint_return of income_tax for on a form_1040 u s individual_income_tax_return no schedule c is attached to that return nor does that return show any gross_receipts from business subsequently petitioners submitted to respondent a form 1040x amended u s individual_income_tax_return for which they both signed on the form 1040x petitioners gave the following reason for wishing to make an amended_return the taxpayer inadvertently failed to report income and expenses from central neighborhood medical group llc attached to the form 1040x is an amended form_1040 including a schedule c that schedule c states that it is for a sole_proprietorship and it names dr brown as the proprietor it does not identify a principal business or profession but it identifies the proprietorship as cnmg llc the schedule c reports gross_receipts of dollar_figure it reports expenses of dollar_figure petitioners claimed no refund on the form 1040x instead they showed tax owing after a dollar_figure credit of dollar_figure respondent did not process ie accept for filing the form 1040x nevertheless in determining the deficiency in petitioners' tax respondent treated the form 1040x together with the schedule c as an admission by petitioners that they had omitted from the form_1040 gross_receipts of dollar_figure for lack of substantiation respondent did not allow deductions for any of the expenses reported on the schedule c petitioners also made a joint_return of income_tax on a form_1040 for attached to that return is a schedule c that schedule c reports the same identifying information as the schedule c it reports dollar_figure as gross_receipts and it reports expenses totaling dollar_figure respondent's explanation in in the stipulation of facts the parties stipulate petitioners received schedule c gross_receipts in the amount of dollar_figure during in the supplemental stipulation of facts under the heading remaining issues--2006 and schedule c income and expenses the parties stipulate petitioners assert that the income and expenses reported on schedule c of petitioners' amended individual_income_tax_return for cnmg llc and on petitioners' individual_income_tax_return were reported in error and that the income and expenses claimed on said schedules c for cnmg llc were reported on income_tax returns filed by central neighborhood medical group inc and by central neighborhood health foundation petitioners' assertion that they reported in error the income gross_receipts reported on the schedule c would appear to be futile if the parties intended the prior stipulation that petitioners had received the gross_receipts shown on that schedule c to hold we assume that respondent would not have joined petitioners in a futile act we therefore relieve petitioners of the prior stipulation see rule e support of the notice shows that in adjusting petitioners' income he disallowed the schedule c expense deductions but left undisturbed the reported schedule c gross_receipts central neighborhood medical group inc central neighborhood medical group inc group is a california corporation organized in dr brown carries on his medical practice through group in and dr brown was president of group group is a fiscal_year taxpayer whose annual_accounting_period ends on june for its fiscal years ended date and group made returns of income_tax on forms u s_corporation income_tax return on the form_1120 group reported its business activity as practice of medicine and it described its product or service as medical_care group reported that dr brown owned of its common_stock group made no return of income for its fiscal_year ended date group reported dollar_figure and dollar_figure as gross_receipts on the and forms respectively on the form_1120 but not on the form_1120 it described those gross_receipts as insurance payments on the form_1120 it reported total deductions of dollar_figure including a deduction of dollar_figure for the payment of management fees on the form_1120 it reported total deductions of dollar_figure including a deduction of dollar_figure for the payment of management fees central neighborhood health foundation central neighborhood health foundation foundation is a california corporation organized in in and in dr brown was the president of foundation like group foundation is a fiscal_year taxpayer whose annual_accounting_period ends on june for its fiscal years ended date and foundation made returns on form_990 return of organization exempt from income_tax on the form_990 foundation reported revenue of dollar_figure classified as direct public support it reported total expenses of dollar_figure on the form_990 foundation reported revenue of dollar_figure classified as government contributions it reported total expenses of dollar_figure during respondent's examination of their returns petitioners submitted to respondent a document entitled central neighborhood health foundation profit loss for calendar_year which shows dollar_figure classified as income management fees cnmg llc and dollar_figure under the headings total expense s and cnmg llc petitioners also submitted to respondent a second profit and loss statement for foundation which shows the same dollar_figure of income as the first statement but described as mgmt of healthcare delivery srv without any reference to cnmg llc it shows total expenses of dollar_figure petitioners submitted to respondent a profit and loss statement for foundation which shows income of dollar_figure described as mgmt of healthcare delivery srv and expenses of dollar_figure exhibit 32-j is attached to the second supplemental stipulation of facts it analyzes expenditures made by foundation from one of its bank accounts in it shows that foundation expended dollar_figure from that account in exhibit 34-j analyzes expenditures made by foundation from one of its bank accounts in it shows that foundation expended dollar_figure from that account in relationships by a document management services agreement management agreement effective as of date dr brown as manager of cnmg llc agreed with himself as president of group for cnmg llc to provide management services to group among other things the management agreement recites that cnmg llc is the owner of all of group's assets other than its health care contracts it would become the employer of certain prior employees of group and it would manage the business aspects of group's ownership of by the second supplemental stipulation the parties stipulate that of that dollar_figure dollar_figure is clear business_expense s paid_or_incurred in carrying_on_a_trade_or_business its health care contracts for its services the management agreement provides that if group's working_capital is sufficient a ll gross revenues remaining after reimbursement to cnmg llc of its costs and payment of group costs shall be paid to cnmg llc as a management fee by a second document power of agency entered into in connection with the management agreement dr brown as manager of cnmg llc and dr brown as president and ceo of group appointed cnmg llc's president dr brown to act for group for the purposes of communicating terms and conditions and otherwise administering the health care contracts by a third document assignment of management agreement assignment entered into as of date between dr brown as sole member and manager of cnmg llc and melvin c bell chairman of foundation cnmg llc assigned its interest in the management agreement to foundation and foundation accepted cnmg llc's obligations under that agreement by a fourth document asset transfer agreement referred to in the assignment and entered into as of date between dr brown as sole member and manager of cnmg llc and marti treese c e o of foundation dr brown agreed to serve as medical director of foundation and to transfer to foundation the management agreement and cnmg llc's personal_property exclusive of cash and accounts_receivable the agreement further provides that if foundation did not obtain proper licenses it would reassign the management agreement to cnmg llc and retransfer to it its personal_property dr brown testified that for about years apparently including the years in issue although i did not receive income for my work i was seeing patients and i was doing all this stuff managing and actually putting money into the organization apparently foundation to keep it afloat because of the dream of becoming a n fqhc federally qualified health center respondent's examination during respondent's examination of the and form sec_1040 revenue_agent james pack requested but did not receive from petitioners substantiation of the expenses reported on the and schedules c nor did petitioners maintain records to substantiate their claims that income reported on the and form sec_1040 duplicates income reported by group or foundation notice disregarding settled issues and issues involving only computational adjustments the notice sets out two adjustments resulting in deficiencies in tax for and for respondent increased petitioners' schedule c gross_receipts by dollar_figure for respondent disallowed dollar_figure of claimed schedule c expense deductions petition by the petition petitioners not only assign error to respondent's determinations of deficiencies in tax and accuracy-related_penalties but claim overpayments of tax of dollar_figure and dollar_figure for and respectively in support of their assignment and claim petitioners aver only have evidence to support expenses claimed on schedule c and unreported state refund is not applicable preparation of the case for trial petitioners did not cooperate in the preparation of this case for trial petitioners did not respond to respondent's attempt pursuant to rule a to stipulate facts respondent then moved pursuant to rule f to compel stipulation petitioners failed to respond timely to our date order to show cause why the matters covered in the motion should not be deemed stipulated and we made the order absolute on date petitioners also failed to respond to respondent's informal request for production of documents and on respondent's motion we ordered petitioners to produce the requested documents i introduction opinion at the conclusion of the trial in this case we ordered petitioners to file a seriatim opening brief opening brief on or before date petitioners did not comply having heard nothing from petitioners by date we extended their time to file an opening brief and we ordered them to file an opening brief on or before date in our order we stated that if petitioners failed to file their opening brief by date they would be precluded from filing an opening brief petitioners did not file an opening brief by the extended due_date by motion dated date petitioners moved to extend the due_date until date we received that motion on date october motion unaccompanied by any opening brief on sunday date we received from petitioners a document styled petitioners opening brief which we filed in error since we had precluded them from filing an opening brief after date recognizing our error by order dated date we ordered the document stricken in that order we explained why we were striking the document and ordered petitioners by date to supplement the october motion with additional information and answers to specific questions concerning the circumstances of their failures to timely file a brief we ordered a copy of the order to be served by mail on petitioners themselves in addition to its being served on their counsel at the address shown on the petition petitioners did not comply with that order and on date we denied the october motion we ordered respondent to inform us of whether he wished to file an answering brief and stated that if he did not so wish we would decide the case on the record before us we again ordered that a copy of that order be served on petitioners themselves respondent notified us that he would not file a brief he did not however ask us to hold petitioners in default because of their failure_to_file a brief see eg bond v commissioner tcmemo_2012_313 at many of the facts and documents we need to resolve the issues in this case that have not been settled are stipulated we will resolve those issues on the basis of the stipulations and the testimony of the two witnesses dr brown and revenue_agent pack we have also the parties' pretrial memoranda which give us some information about their arguments we should also clarify what issues are left to decide petitioners claim overpayments of tax for both and they aver no facts in support of those claims for should they succeed in their argument that neither the schedule c receipts nor expenses should have been reported on the form_1040 then nonetheless because the schedule c shows a loss there would still be a deficiency in tax because without the schedule c loss taxable_income would increase for if they succeed in showing they are entitled to the schedule c expenses then their taxable_income and resulting tax would be reduced but they have averred no overpayment_of_tax nor does the form 1040x claim any refund we will for the reasons described not further consider petitioners' refund claims petitioners also claim an unreported state refund is not applicable neither in the petition nor elsewhere do petitioners explain what they mean by unreported state refund is not applicable we will also not further consider that claim in support of their assignment of error to the deficiencies the only claim left is petitioners' averment that they h ave evidence to support expenses claimed on schedule c we assume that petitioners are referring to evidence to support not only their deduction of the expenses that they claimed on the schedule c that respondent disallowed but also the expenses that they claimed on the schedule c which respondent refused to accept as deductible also although petitioners averred nothing with respect to schedule c gross_receipts for either or it is clear to us that an argument underlying dr brown's testimony at trial was that if cnmg llc was not the proper party to report the schedule c expenses it was not the proper party to report the schedule c gross_receipts we will treat that issue as tried by consent of the parties and as raised in the pleadings see rule b ii burden_of_proof in general a petitioner to this court bears the burden_of_proof see rule a sec_7491 shifts the burden_of_proof to the secretary with respect to any factual issue relevant to ascertaining the tax_liability of the taxpayer if the taxpayer introduces credible_evidence with respect to the issue and has satisfied the preconditions set forth in sec_7491 with respect to individuals those preconditions include the requirements that the taxpayer maintain all records required by the internal_revenue_code and cooperate with reasonable the schedule c is attached to form 1040x which respondent did not accept for processing respondent did not disallow deductions for those expenses since he had not accepted the return for processing he merely disregarded them when he made the adjustment to the form_1040 to reflect the gross_receipts shown on the schedule c nevertheless if petitioners can show that they are entitled to deduct the schedule c expenses that showing should reduce any resulting deficiency in tax requests by the secretary for witnesses information documents meetings and interviews see sec_7491 persons subject_to tax must keep records sufficient to establish gross_income and deductions see sec_6001 sec_1_6001-1 income_tax regs the requirement for cooperation extends through the pretrial proceedings see eg 135_tc_471 aff'd 668_f3d_888 7th cir a taxpayer seeking to shift the burden_of_proof pursuant to sec_7491 has the burden of showing that he has satisfied the sec_7491 preconditions e g allnutt v commissioner tcmemo_2004_239 wl at petitioners failed to maintain required records they did not comply with respondent's requests for information during the examination they failed initially to join in the stipulation process and they failed to comply with informal requests for documents resulting in court-enforced discovery petitioners have failed to show that they have satisfied the record maintenance and cooperation requirements that are preconditions to the burden of proof's shifting to respondent petitioners bear the burden_of_proof iii deficiencies in tax a foundation's expenses beginning some time before and continuing during and group was in the business of providing medical_care at various times if not at all times from date to and at all times during and dr brown was president of group beginning in late and continuing through cnmg llc provided management services for a fee to group pursuant to the management agreement dr brown as president of cnmg llc was in given the power to act for group in connection with the health care contracts group held no later than date cnmg llc assigned the management agreement to foundation and transferred to it certain of its property relating to the management of group dr brown agreed to serve as medical director of foundation foundation's profit and loss statements two for calendar_year and one for calendar_year all show the receipt of management fees which we presume were received from group for management services provided to it those statements also show significant expenses which we presume to have been incurred in connection with foundation's providing management services to group indeed a bank account analysis shows that foundation actually expended dollar_figure in we cannot however reconcile foundation's profit and loss statements and its bank account analysis with foundation's tax returns the and forms which are june fiscal_year returns and show no revenue from management fees we are persuaded nevertheless that during and foundation was providing management services for a fee to group pursuant to the management agreement and the assignment there is no evidence that in doing so foundation was acting as an agent for cnmg llc or for dr brown we have no evidence that any of the expenses_incurred by foundation during and were incurred by or on behalf of cnmg llc or dr brown to the extent that petitioners rely on persuading us that foundation reported in error expenses properly reportable by cnmg llc or by dr brown they have failed to do so b dr brown's income in and dr brown was the president of foundation he had also agreed to serve as its medical director on its and forms group deducted dollar_figure and dollar_figure respectively for the payment of management fees group's returns are june fiscal_year returns and those amounts do not correspond to the dollar_figure and dollar_figure shown as management fee receipts on foundation's profit and loss statements for and respectively foundation reported no management fees on either the or the form_990 the dollar_figure however is the same amount of gross_receipts reported by dr brown on the schedule c petitioners' principal defense to respondent's adjustment for including dollar_figure in their gross_income and in support of their claim that they overreported their gross_income is that the management fees were misreported by petitioners because they were reported on income_tax returns filed by group and by foundation the evidence is to the contrary the evidence is that while group did pay management fees to foundation foundation did not report any management fees as income petitioners have failed to persuade us that management fees paid_by group were reported on foundation's returns nor have petitioners persuaded us that for some other reason respondent erred in making a dollar_figure positive adjustment to their income respondent made that adjustment because petitioners reported gross_receipts in that amount on the schedule c attached to the form 1040x which they signed although respondent did not accept that return for filing the general_rule is statements made in a tax_return signed by a taxpayer may be treated as admissions 62_tc_739 aff'd without published opinion 521_f2d_1399 3d cir unless it is rebutted we thus have petitioners' admission that in cnmg llc did receive dollar_figure of schedule c gross_receipts certainly as president of foundation and as its medical director and given his testimony about his work it would not be unusual that dr brown was compensated it is true that dr brown testified that he worked without pay but it is also true that petitioners' first line of defense is that the management fees were reported by foundation which is not true and petitioners have not adequately explained why they reported dollar_figure on the schedule c dr brown testified only that the various returns were prepared by people who didn't understand all the relationships of the entities we find incredible dr brown's testimony that cnmg llc was uncompensated for services that he performed in petitioners have not rebutted their admission by way of the schedule c that in cnmg llc did receive gross_receipts of dollar_figure they have failed to carry their burden of proving facts to support their assignment that respondent erred in increasing their schedule c gross_receipts by dollar_figure we will therefore sustain that adjustment the parties stipulate that cnmg llc expended dollar_figure in of which dollar_figure is clear business_expense s deductible as such by petitioners for petitioners have failed to prove that for cnmg llc is entitled to any additional offsets or deductions respondent made no adjustment to petitioners' reported gross_income petitioners have failed to prove that cnmg llc's gross_receipts were any less than the dollar_figure shown on the schedule c they have likewise failed to prove that they are entitled to any of the dollar_figure of expenses claimed on the schedule c and disallowed by respondent iv accuracy-related_penalties sec_6662 and b imposes an accuracy-related_penalty penalty equal to of the portion of an underpayment_of_tax attributable to any substantial_understatement_of_income_tax sec_6662 defines a substantial_understatement_of_income_tax as an understatement in an amount exceeding the greater of of the tax required to be shown on the return or dollar_figure as pertinent the term understatement is defined as the excess of the amount of tax required to be shown on the return over the amount shown sec_6662 the parties stipulated and they confirmed before the court that for either or if there is a substantial_understatement_of_income_tax as above defined petitioners will concede the penalty for the year if there is not respondent will concede the penalty for the year we have no doubt that for both and there is a substantial_understatement_of_income_tax we will therefore sustain the penalties decision will be entered under rule
